 1
                                                                      FILED IN THE
 2                                                                U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON



 3                                                          Aug 19, 2019
                                                                                          FILED IN THE
                                                                                      U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF WASHINGTON



                                                                                Aug 19, 2019
                                                                                     SEAN F. MCAVOY, CLERK




                                                                 SEAN F. MCAVOY, CLERK

 4

 5                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7    PROGRESSIVE DIRECT
      INSURANCE COMPANY, a foreign             NO: 4:19-CV-5181-RMP
 8    insurer,
                                               ORDER OF DISMISSAL WITHOUT
 9                            Plaintiff,       PREJUDICE AS TO JESUS
                                               MENDOZA
10         v.

11    ESTHER MADRIGAL de
      MENDOZA; JESUS MENDOZA;
12    ANDREA SALAZAR; LILIANA
      ALVAREZ TORRES; TERESA
13    BARRERA; MARIA GARCIA;
      SANTOS CASTRO; and MARIA
14    BARAJAS DE INDA,

15                            Defendants.

16

17         BEFORE THE COURT is the Stipulated Motion to Dismiss Jesus Mendoza,

18   ECF No. 14. Having reviewed the Motion and the record, the Court finds good

19   cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

20         1. The Stipulated Motion to Dismiss Jesus Mendoza, ECF No. 14, is

21              GRANTED.



     ORDER OF DISMISSAL WITHOUT PREJUDICE AS TO JESUS MENDOZA ~ 1
 1         2. Plaintiff’s claims against Jesus Mendoza are dismissed without prejudice

 2            and without costs to any party.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, to terminate Jesus Mendoza as a Defendant in this matter, and provide copies

 5   of this Order to counsel.

 6         DATED August 19, 2019.

 7
                                               s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITHOUT PREJUDICE AS TO JESUS MENDOZA ~ 2
